EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
The rejection of claim 10 under 35 USC § 101 and the rejections of claims 29-32 under 35 USC § 112 are withdrawn in view of the amendments filed 08 November 2021. 
Terminal Disclaimer
The terminal disclaimer filed on 08 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of:
Erbey, II; John R. et al. (US 10307564 B2)
Erbey, II; John R. et al. (US 10610664 B2)
Erbey, II; John R. et al. (US 11040180 B2)
Erbey, II; John R. et al. (US 10918827 B2) and
Orr; David E. et al. (US 10926062 B2)
has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 1-40 are allowed. 

Response to Declaration under 37 CFR 1.132 
The Declaration under 37 CFR 1.132 from John R. Erbey II, Ph.D. filed 08 November 2021 is sufficient to overcome the rejections of claims 1-34 based upon Ikeguchi, Edward F. (US 20030060806 A1), Hammack; Anthony D. et al. (US 20060229553 A1), Loske; Gunnar (US 20160367747 A1), Bluni, Scott et al. (US 20030109930 A1), Whitmore, III; Willet F. (US 20120083899 A1) and Nishtala; Vasu et al. (US 20070010797 A1) as set forth in the last Office action.  
Declarant submits test results from a Malecot catheter and Duette™ catheter that closely resemble the strut-based and balloon catheters of Ikeguchi (p. 4-5). During the test, the catheters were placed sequentially in three ex-vivo porcine bladders and negative pressure was applied through the catheters (p. 6). The negative pressure drew bladder tissue towards their respective drainage openings and occluded the catheters (p. 7-8). 
Declarant submits a further test of an Argon Skater 6F nephrostomy catheter and a Flexima 12F drainage or nephrostomy catheter, which are closely analogous to the cited Bluni catheter (p. 12-13). During this test, the catheters were placed in an ex-vivo porcine urinary system and negative pressure was applied through the catheters (p. 14-15). The test demonstrated that both of these catheters became occluded by renal tissue and were unable to keep their drainage holes open (p. 16-22). 
The test results show that catheters designed with balloons or Malecot shapes are not effective to prevent occlusion in drainage ports when negative pressure is applied through a catheter. 


Reasons for Allowance
All references on the IDS filed 08 July 2022 have been considered. 
Hurt, Robert F. (US 20030216710 A1), the closest art of record, discloses a CSF drainage catheter including a drain lumen and a plurality of openings (¶ [0023], one or more inlet holes 9, 10, 11, 12, 13). However, Hurt does not teach or suggest a retention portion having a greater diameter than the drainage lumen. Instead, Hurt shows that the catheter has a straight or linear configuration (Fig. 1). 
Hurt’s catheter is not a urinary device and is instead configured for use in the brain to drain CSF (¶ [0026] In an exemplary embodiment, the catheter 1 can be used to divert CSF from the ventricles of a human brain). Hurt also lacks a negative pressure source and instead drains CSF passively. 

Also cited recently, Lu, Zong-Ming (TW M540625 U) describes a catheter including a retention portion (¶ [0020], pelvic loop portion 12).  However, Lu lacks a negative pressure source and instead drains urine passively. Lu’s catheter is not configured to operate with a negative pressure source and instead consists of portions that reside in the ureter and bladder respectively (¶ [0014], The portion 11 is crimped to form a pelvic loop portion 12 at the other end, and the bladder loop portion 11 is in communication with the pelvic loop portion 12; ¶ [0017], Similarly, the curl diameter of the pelvic loop portion 12 can be limited to between 2.5 cm and 1.5 cm. Further, the curl diameter of the pelvic loop portion 12 can be limited to between 1.5 cm and 1 cm). 



All references on the IDS filed 06 June 2022 have been considered. 

Nyman; Martin et al. (US 20100086580 A1), the closest art of record, discloses a medical device and coating method (¶ [0001], [0009], [0038], [0039]) including providing a urinary catheter (¶ [0024] production method … specifically urinary catheters … other types of catheters; ¶ [0038], at least a part of an elongate tube forms an insertable length to be inserted through a body opening of the user, such as the urethra in case of a urinary catheter). 
However, Nyman lacks a retention portion and drainage hole that inhibits occlusion from urinary tract tissue upon application of negative pressure to the catheter. Nyman instead focuses on the composition of a substrate and coating (¶ [0039]-[0042]). 

Also cited on the recent IDS, Andrews; Gavin Paul et al. (US 20110238163 A1) discloses a coated urinary catheter (¶ [0002], [0003], [0017], [0055], [0098]) including a lumen (¶ [0166] Extended device 1 depicted in FIG. 21A comprises an interior layer 3 defining a lumen 2). 
However, Andrews lacks a drainage hole that inhibits occlusion from urinary tract tissue upon application of negative pressure to the catheter. Instead, Andrews focuses on the composition of a coating (¶ [0063] In embodiments, the device can include layers, which can include pH sensitive polymer layers, which are loaded with a functional excipient and/or active agent, in particular a drug, for example an antibiotic; ¶ [0072] According to one embodiment the pH sensitive layer comprises a second or third hydrophilic polymer).  
Also cited recently, House; Jamie Glen (US 20080097463 A1) discloses a urinary catheter having a drainage port (¶ [0005], The catheter is then inserted into the patient's urethra and advanced until urine begins to flow through the catheter; ¶ [0023], catheter 130; ¶ [0032], catheter 230). however, House lacks a retention portion and instead requires that the catheter fit through an introducer (¶ [0028], insert the catheter 130 through the gripping body 110, into the introducer 115, and then into the patient's urethra). 

All references on the IDS filed 27 May 2022 have been considered. 
Patel; Vinod (US 20070208291 A1), the closest art of record, discloses methods and apparatus for treating congestive heart disease by enhancing renal function (¶ [0002], [0016], [0040] FIGS. 1-4, the renal pump catheter system 10). However, Patel lacks a ureteral catheter comprising a retention portion and instead describes a pump catheter configured to pass through a patient’s vasculature (¶ [0042] renal pump catheter 20 of the catheter system 10 is operatively coupled to a power source 60 for pumping fluid at a desired pressure into a renal artery 4 of the patient; ¶ [0045], as the renal pump catheter 20 is moved by a surgeon from the insertion point at the groin and through the femoral artery … and into the renal artery 4). 

Also cited on the recent IDS, Stahmann; Jeffrey E. (US 20080119907 A1) discloses a method and system for modulating renal function (¶ [0001], [0009], [0010], [0024] FIG. 1 … system 100). However, Stahmann lacks a ureteral catheter comprising a negative pressure source and instead describes a system that applies electrical signals to the kidney (¶ [0029], the system 100 includes an IMD 110, such as a pulse generator, coupled via one or more leads 112 to a kidney 104; ¶ [0033], the electrical energy stimulation delivered to the kidney 104 by the electrodes 208, 212, or 214; ¶ [0038], the lead distal end portion 116 includes at least one implanted electrode 208 disposed proximal to the kidney 104). 

All references on the IDS filed 03 May 2022 have been considered. 
The closest art of record, Liu, Jia-Xing (CN 202526754 U) discloses a urethral stent (¶ [0002], [0016], drainage tube 10, which comprises a tube body 11 and eyelet 13); including a retention portion (¶ [0016], the pig tail coil 13 is spirally curled); comprising at least one drainage port (¶ [0016], plurality of drainage holes 15); 
wherein the drainage port is configured to resist occlusion (¶ [0022], the drainage hole 15 is opened at the inner side of the eyelet 13, which can effectively reduce the drainage when the drainage hole 15 covered by the human tissue probability, so as to ensure the effective drainage section). 
 However, Liu lacks a negative pressure source and is silent whether the drainage hole 15 can resist occlusion if negative pressure is applied to the catheter. At most, Liu discloses a passive drainage device. 
Also cited recently, He, Da-Wei et al. (CN 204158867 U) discloses a urinary catheter (¶ [0004], [0012], embodiment supporting drainage tube for renal pelvis and ureter operation, comprising a pipe body 1); including a retention portion (¶ [0013], first pipe section 101); and at least one drainage port (¶ [0013], drainage holes 5).  
However, He does not apply negative pressure to the catheter and is silent whether the drainage ports prevent mucosal tissue from occluding the drainage port. At most, He describes other structural features of the catheter (¶ [0014], the first space 101 is elastic; ¶ [0015], the third tube space 103 is provided with an air bag 6; ¶ [0016], the fourth pipe section 104 is provided with a connection head of the urine bag 8 is connected). 

Qiao, Peng-Tao et al. (CN 2753382 Y) and Jin, Zhen-Dong et al. (CN 2562776 Y) each describe a catheter, but neither discloses a negative pressure source or a drainage port which resists occlusion when negative pressure is applied to the catheter.

All references cited on the IDS filed 20 April 2022 have been considered.
Burnett, Daniel R. (US 20040147871 A1), the closest art of record, discloses an implantable fluid management system (¶ [0002], [0009], [0039], FIG. 1, a vesicular shunt or drain 1), comprising: 
a catheter comprising a drainage lumen (¶ [0039], FIG. 1, a vesicular shunt or drain 1; ¶ [0044] A tubing member 11 may be attached to the inflow port of shunt 1); 
a retention portion extending radially outwardly from a distal end of the drainage lumen (¶ [0039], the shunt or drain 1 may comprise a flange or projection 2, 3 at each end of the shunt 1); 
a negative pressure source in fluid communication with the drainage lumen of the catheter (¶ [0048], Pump 16 may be configured as a unidirectional pump to facilitate fluid transfer in a single direction; ¶ [0055], The pump 101 may be placed under the skin 111).
However, Burnett lacks a ureteral catheter and instead configures the device to drain fluid from a peritoneal cavity (¶ [0061], This arrangement may be utilized ideally for the peritoneal fluid draining design because the bladder 110 and peritoneal cavity 115 share a common wall). Burnett also lacks a retention portion having drainage port that prevents mucosal tissue from appreciably occluding the at least one drainage port. At most, Burnett arranges a single inlet on the drain 1, at one of its flanged ends (Figs. 5A-5C). Although Burnett describes an embodiment configured to drain fluid from multiple locations in the body, Burnett does not teach or suggest an opening adapted to prevent mucosal tissue occlusion in the kidney (¶ [0050], the receptacle 12 may be placed, as described above, within the peritoneal cavity as shown in FIG. 8A … FIG. 8B where the receptacle 17 may be positioned within the pulmonary space … FIG. 8C shows an example where the receptacle 18 may be positioned within the cerebrospinal region … a receptacle may be positioned within the pericardial region). 

Also cited recently, Forsell; Peter (US 9788928 B2) describes an apparatus for treating urinary retention (col. 1, lines 55-60; col. 8, lines 55-65, control device 50), comprising:
at least one catheter comprising a drainage lumen (cols. 8-9, lines 65-5, The interconnecting device 56 is a tube-shaped device surgically incised through the wall of the urinary bladder and attached thereto with tunneling technique); and 
a pressure source in fluid communication with the drainage lumen (col. 9, lines 60-65, when the pump 53 transports fluid from the bladder operating reservoir 54 to the member 20).  
However, Forsell lacks a ureteral catheter and a negative pressure source in fluid communication with a drainage lumen of a ureteral catheter. Instead, Forsell delivers positive pressure to the bladder via hydraulic fluid, which does not directly communicate with the contents of the bladder (col. 8, lines 55-60, the apparatus has an expandable member 20 with a cavity for accommodating hydraulic fluid that is placed inside the urinary bladder 30). Forsell teaches away from deploying a ureteral catheter and instead arranges a pair of valves to selectively block flow through both ureters (col. 9, lines 30-35, restriction devices 59A, 59B arranged to temporarily contract the ureters and close them during the operation of discharging urine). 

All references cited on the IDS filed 11 April 2022 have been considered.
Nyman; Martin et al. (US 20100086580 A1) the closest art of record, discloses a catheter including a drainage lumen (¶ [0005], medical devices, such as urinary catheters; ¶ [0024], urinary catheters; ¶ [0039] The elongate shaft/tube of the catheter is made of a substrate material). 
However, Nyman does not describe details of a retention portion and also lacks a negative pressure source in fluid communication with the lumen. Nyman focuses instead on features of a hydrophilic coating (¶ [0043] A hydrophilic coating is arranged on at least part of the substrate forming the catheter shaft, and on top of the above-discussed antibacterial coating layer; ¶ [0046] The outer surface of the elongate shaft is preferably coated with a stable hydrophilic coating by applying sequentially to the surface of the substrate; ¶ [0058] On top of the antibacterial coating, a hydrophilic coating was applied on the substrates; ¶ [0060] The hydrophilic coatings had a thickness of 10-20 microns when dry, and 100-200 microns when wetted).

Also cited on the recent IDS, Li, Ya (CN 103203062 A) a urinary catheter comprising a drainage lumen (¶ [0002], catheter is the common medical appliance … urinary incontinence; ¶ [0013], an insertion body of the main body part 1), comprising a retention portion (Fig. 1 shows a balloon). 
However, Li does not teach or suggest a negative pressure source in fluid communication with the drainage lumen and at most describes a passive drainage device. Li instead focuses on a coating of the catheter (¶ [0016] an antimicrobial layer 31). 
All references cited on the IDS filed 01 April 2022 have been considered.
Teague; James et al. (US 20110320008 A1), the closest art of record, discloses a ureteral stent (¶ [0002], [0006], [0017] FIG. 1 … medical device 100; ¶ [0019], the medical device 100 is a ureteral stent; ¶ [0030] FIG. 2A … medical device 200; ¶ [0052] FIG. 6 … medical device 600); 
a drainage lumen (¶ [0017], elongate member 105; ¶ [0030], the elongate member 205 is a tubular member with a circular cross-section);  
a retention portion extending radially outwardly from a distal end of the drainage lumen (¶ [0053] The distal end portion 610 is configured to be placed in a kidney of the patient and includes a retention member 612). 
in which a diameter of the retention portion at a distal end of the retention portion is greater than a diameter of the drainage lumen (Fig. 6, retention member 612 has a larger diameter than medial portion 630). 
However, Teague does not teach or suggest a negative pressure source in fluid communication with the drainage lumen and at most describes a passive drainage device.  

Also cited on the recent IDS, Adams, Jr.; John D. et al. (US 20160213881 A9) discloses a retention drainage catheter (¶ [0002], [0030], FMID catheter 20); comprising a drainage lumen (¶ [0031], drainage lumen 23);  
a retention portion extending radially outwardly from a distal end of the drainage lumen, in which a diameter of the retention portion at a distal end of the retention portion is greater than a diameter of the drainage lumen (¶ [0031], segmented retention element 39); and  
a negative pressure source (¶ [0032], a removable syringe … can be used to exert a negative pressure force on the segmented retention element 39). 
However, Adams lacks a negative pressure source in fluid communication with the drainage lumen instead connects the negative pressure source to an inflation lumen, for deflating a balloon (¶ [0032]). Adams also does not include a drainage port on the retention portion, and instead arranges a drainage port on part of the drainage lumen (¶ [0031], proximal drainage ports 22b and over the distal drainage ports 22a of the drainage lumen 23 of the FMID catheter 20). 

All references cited on the IDS filed 14 March 2022 have been considered. 
Murdock; Jonah (US 20190240448 A1), the closest art of record, discloses a urinary catheter (¶ [0002], [0007], [0048], FIG. 3A … indwelling catheter 100; ¶ [0049] FIGS. 4A and 4B … an embodiment of the invention 100); including a distal retention portion (¶ [0049], balloon, expandable anchor or retaining device 20), a drainage port (¶ [0049], drainage ports 40). 
However, Murdock lacks a negative pressure source and does not configure the catheter as a ureteral catheter. Instead, Murdock configures the catheter to passively drain fluid from the bladder (¶ [0048], The bladder outlet 3 is positioned on the lower inner surface or wall 2 of the bladder, thus gravity alone (and not micturition or muscular contraction) is sufficient for drainage once the catheter outlet is in place). Murdock teaches away from connecting a negative pressure source, and instead relies solely on gravity to drain the bladder (¶ [0048]). 

Also cited on the recently filed IDS, Yamatani; Ken et al. (US 20130338580 A1) discloses an endoscopic device having a drain lumen (¶ [0048], [0035], endoscopic device 1; ¶ [0038] The tube member 2 is a longitudinal member that has an internal space (lumen)); including a distal retention portion (¶ [0037], bending portion 3), a drainage port (¶ [0038], the through holes 4 open to an inside surface of a bend in the bent shape restored by the restoring force so as to communicate with the internal space); and a negative pressure source (¶ [0042] The syringe 10 is connected to the connection port 5 and suctions a liquid through the internal space of the tube member 2). Yamatani also lists the ureter as a tissue capable of being treated by the device (¶ [0060] In addition, the endoscopic device 1 of the present embodiment can favorably collect liquids accumulated in lumen tissues, such as an alimentary canal, a bile duct, a blood vessel, and a ureter, or saccate regions, such as a cyst).
However, Yamatani does not disclose a retention portion having a distal end diameter greater than a diameter of the drainage lumen. Instead, Yamatani constructs a retention portion from a portion of curved tube which has a lumen substantially equal along its entire length (¶ [0038], the tube member 2 has the bending portion 3 formed in a bent shape on the distal end 2a side; ¶ [0040] The bending portion 3 is formed by a bending tendency being given to the tube member 2).  

All references cited on the IDS filed 23 February 2022 have been considered. 
Shelton; Kurt G. et al. (US 20150283362 A1), the closest art of record, discloses a catheter including a retention portion (¶ [0025], distal kidney section 15). 
However, Shelton lacks a retention portion configured to prevent mucosal tissue from appreciably occluding a drainage port when negative pressure is applied through the catheter. At most, Shelton describes a retention portion with a plurality of drainage holes, but does not disclose whether the holes are arranged to inhibit tissue from occluding the drainage holes (¶ [0042] One or more holes 170 may be disposed on the coiled structure 160, and the holes 170 may be of sufficient size for fluid flowing within lumen 14 to exit the tubular body 12). Shelton appears to arrange the drainage holes randomly or evenly around a circumference of the retention portion and not in a manner to prevent occlusion. Shelton also lacks a source of negative pressure and instead configures the catheter as a passive drainage device. 
Applicant’s arguments filed 08 November 2021 regarding Ikeguchi, Edward F. (US 20030060806 A1), Hammack; Anthony D. et al. (US 20060229553 A1), Loske; Gunnar (US 20160367747 A1), Bluni, Scott et al. (US 20030109930 A1), Whitmore, III; Willet F. (US 20120083899 A1) and Nishtala; Vasu et al. (US 20070010797 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Ikeguchi, the closest art of record, is not configured to prevent mucosal tissue from appreciably occluding a drainage port when negative pressure is applied through the catheter. As discussed above, Ikeguchi discloses two embodiments of retention portions, based on a balloon or Malecot. These shapes have been shown to be ineffective for preventing occlusion, according to the test results submitted in the Erbey Declaration. 

Not previously cited, Wang; Liang (US 20150352339 A1) discloses a urinary catheter (¶ [0001], [0004], [0023]); including a distal retention portion (¶ [0023], balloon 6), a drainage port (¶ [0023], excretion cavity drainage upper hole 4 … excretion cavity drainage lower hole 7); and a negative pressure source (¶ [0006], both normal urine and abnormal urine in the bladder may be completely emptied by means of absorption, negative pressure and siphoning or the like). However, Wang does not configure the catheter as a ureteral catheter, and instead configures it to drain fluid from the bladder (¶ [0024], the side balloon does not press the trigone of the bladder and the orificium ureteris at both sides). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781